Case: 14-50374      Document: 00512963802         Page: 1    Date Filed: 03/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 14-50374                            March 10, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
CENTRAL MUTUAL INSURANCE COMPANY,

                                                 Plaintiff-Appellee,
v.

WHITE STONE PROPERTIES LTD.,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-275


Before DENNIS, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Following a bench trial, White Stone Properties Ltd. (“White Stone”)
appeals from a final judgment entered by the district court, holding that
Central Mutual Insurance Company (“Central Mutual”) owed no further
payment to its insured, White Stone, under the terms of a replacement-cost
coverage provision of an insurance policy (“the Policy”).              White Stone also
appeals from the district court’s holding that White Stone “take nothing” on its
counter claims against Central Mutual for (1) a declaratory judgment that
Central Mutual owes payments to White Stone pursuant to the Policy; (2)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50374    Document: 00512963802     Page: 2    Date Filed: 03/10/2015



                                 No. 14-50374
breach of contract; (3) breach of the common law duty of good faith and fair
dealing; and (4) violations of the Texas Insurance Code.     A careful review of
the record in this case, a full consideration of the parties’ briefs and oral
arguments, and a thorough analysis of the district court’s articulate ruling lead
us to conclude that the district court’s judgment was correct.      Because the
district court opinion’s careful analysis thoroughly explains its sound reasons
and judgment, we need not engage in a redundant analysis simply to reach the
same result.     We therefore AFFIRM the district court’s judgment for
essentially the same reasons assigned by the district court.




                                       2